Citation Nr: 1024071	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,  
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for diffuse joint 
pains, claimed as fibromyalgia, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from February 1983 
to February 1986, and from April 1987 to April 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In December 2008, the Board remanded this appeal for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.

The Board observes that, in addition to remanding the claims 
listed above, in December 2008, it also granted a claim for 
service connection for a disability manifested by fatigue, 
which was on appeal at that time.  The Board's decision with 
respect to that claim is final.  See 38 C.F.R. § 20.1100 
(2009).  


FINDINGS OF FACT

1.  The Veteran has memory loss, which is a symptom of his 
service-connected systemic lupus erythematosus.

2.  The Veteran has diffuse joint pains, which are symptoms 
of his service-connected systemic lupus erythematosus.


CONCLUSIONS OF LAW

1.  Memory loss is proximately due to or the result of 
service-connected systemic lupus erythematosus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2009).

2.  Diffuse joint pains are proximately due to or the result 
of service-connected systemic lupus erythematosus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations 
regarding the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claims on appeal here, 
the claims are substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed 
his claim, service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (as in 
effect prior to October 10, 2006).  That regulation was 
interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  Allen, 7 Vet. App. at 448.

The Board notes that the Veteran has sought service 
connection for disability manifested by memory loss and 
multiple joint pains affecting the shoulders hips, elbows, 
and knees, on the basis that they are qualifying chronic 
disabilities related to his service in the Persian Gulf.  
However, as service connection is warranted on a secondary 
basis, as symptoms of his service-connected lupus 
erythematosus, the Board will not address the Persian Gulf 
provisions.  

It is uncontested that service connection is in effect for 
systemic lupus erythematosus, effective May 1, 2004.  All 
that remains is to establish by competent and credible 
evidence, that the symptoms claimed are associated with the 
service-connected lupus erythematosus.  

Regarding joint pains, the Veteran was afforded a VA 
examination in September 2009.  The examiner found that the 
Veteran does not have fibromyalgia, but found that the 
Veteran does have fatigue and multiple joint pains that have 
lasted more than 3 months.  He concluded that a definite 
diagnosis of fibromyalgia should only be made when no other 
medical disease can explain the symptoms.  In this case, the 
Veteran's symptoms were found to be directly attributable to 
systemic lupus erythematosus.  The problems associated with 
this diagnosis were found to include decreased mobility, 
problems with lifting and carrying, lack of stamina, weakness 
or fatigue, as well as decreased strength in the upper and 
lower extremities.  

Regarding memory loss, the Veteran was also afforded a VA 
mental disorders examination in July 2009.  The examiner 
found that the Veteran has "perceived memory loss" that can 
be attributed to his systemic lupus erythematosus.  The 
rationale for this opinion was that lupus is a systemic 
autoimmune disease, and can bring about symptoms relating to 
the nervous system, and even though most medical research has 
indicated that it can bring about depression and memory 
lapses only in the late stages, we can still state that it is 
as likely as not that the main cause of the Veteran's memory 
lapses and depression is the systemic lupus erythematosus.

Other evidence is consistent with the July 2009 report.  In-
service psychiatric evaluations done in September 2002 and 
August 2003 reveal some memory impairment.  While those 
reports also discuss cultural factors, specifically, the 
Veteran's use of English as a second language, both reports 
clearly acknowledge a diagnosis of depression that is 
associated with lupus, and for which the Veteran is also 
service-connected.  The rating schedule for mental disorders, 
including depression, lists memory impairment as symptomatic 
of such mental disorders.  While there appears to be some 
uncertainty in the medical evidence as to the extent of 
memory impairment, the current severity of memory loss is not 
a matter before the Board.  The July 2009 examiner 
acknowledged intermittent memory loss.  Also, a June 2003 QTC 
consultation shows a finding of poor recent memory, with 
intact remote memory.  An August 2002 consultation includes a 
finding of recent short-term memory loss.  An undated in-
service report of medical examination (calculated to be in 
1997 by date of birth and age at the time of examination) 
lists a finding of memory loss.  Other in-service records 
also show notations of memory loss.  Moreover, the Veteran is 
competent to describe his perception of memory loss.  As 
such, the Board concludes that current memory loss of some 
degree is shown.  

Regarding etiology, there is no medical opinion that 
contradicts those of the July 2009 and September 2009 VA 
examiners.  As such, the Board concludes that the evidence 
supports attribution of current memory loss and multiple 
joint pains to a service-connected disability.  


ORDER

Service connection for memory loss associated with service-
connected lupus erythematosus is granted.

Service connection for diffuse joint pains associated with 
service-connected lupus erythematosus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


